      Case 2:15-cr-00102-MCE Document 173 Filed 08/24/20 Page 1 of 1

1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                 No. 2:15-CR-00102-MCE
12                   Plaintiff,
13          v.                                 ORDER
14   FERNANDO ACOSTA,
15                   Defendant.
16

17         Given that Defendant Fernando Acosta has been transferred to a halfway house,

18   his Motion for Compassionate Release (ECF No. 163) is DENIED.

19         IT IS SO ORDERED.

20   Dated: August 21, 2020

21

22

23

24

25

26

27

28
                                               1
